Case 1:19-cv-09038-GBD Document 28 Filed 03/19/20 Page 1 of 2
Case 1:19-cv-09038-GBD Document 27 Filed 03/17/20 Page 1of1

STUART

ES,

    
   
  

 

FINKELSTEINLAW GROUP, PLLE
338 Jericho Turnpike if
Sy osset, New York 11791

(718) 261-4900

March 17", 2020

The Honorable George B. Daniels
Southern District of New York
Danie! Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11A
New York, New York 10007

Case No.: 1:19-cv-G9038-GBD

Dear Judge Daniels,

| represent Plaintiff Dino Antolini in the above matter and after speaking with Elizabeth
of your staff today’s date, | communicated with defense counsel and we both agree to
April 23, 2020 for the pre-trial conference before the Court. It is presently on for March
23, 2020 but was advised by Elizabeth it will be adjourned.

Respectfully, | ask the Court if the conference can be held mid-morning on April 23,
your schedule permitting. ,

Thanking you, | remain

 

SHF/tc

AL. FINKELSTEIN, ESQ.

 

 

 
 

Case 1:19-cv-09038-GBD Document 28 Filed 03/19/20 Page 2 of 2
Case 1:19-cv-09038-GBD Document 27 Filed 03/17/20 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEINLAW GROUP, PLLG
338 Jericho Turnpike :
Sy osset, New York 11791

(718) 261-4900

    

 

March 17%, 2020

Tne Honorable George B. Daniels MAR 1 fo
Southern District of New York Wp eo
Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11A
New York, New York 10007

x ey OS A Yel
Re: Antolini vs. McCloskey, etal 9 2 os

Case No.: 1:19-cv-09038-GBD a oy

Dear Judge Daniels,

| represent Plaintiff Dino Antolini in the above matter and after speaking with Elizabeth
of your staff today’s date, | communicated with defense counsel and we both agree to
April 23, 2020 for the pre-trial conference before the Court. It is presently on for March
23, 2020 but was advised by Elizabeth it will be adjourned.

Respectfully, | ask the Court if the conference can be held mid-morning on April 23,
your schedule permitting.

Thanking you, | remain

 

SHFétc

 
